 HAYNES STELLITE CO., DIV. OF UNION CARBIDE CORP.95the exclusive representative of all employees in the bargainingunit described below with respect to wages, rates of pay, hours ofemployment, and other terms and conditions of employment, and,if an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All production and maintenance employees at our seedcleaning plant at Hollister, California, including drivers,helpers,warehousemen, and packers, but excluding officeclerical employees, farm truckdrivers, guards, and super-visors as defined in the Act.WALDO ROHNERTCO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (703 Market Building, 830 Market Street, San Francisco, Cali-fornia; Telephone Number, Yukon 6-3500, Extension 3191) if theyhave any question concerning this notice or compliance with itsprovisions.Haynes Stellite Company, Division of Union Carbide Corpora-tionandUnited Steelworkers of America,AFL-CI0Haynes Stellite Company, Division of Union Carbide Corpora-tionandUnited Steelworkers of America,AFL-CIO, Peti-tioner.Cases Nos. 25-CA-1353 and 25-RC-1966.March 5, 196 3DECISION AND ORDEROn October 16, 1961, Trial Examiner Sydney S. Asher,Jr., issuedhis Intermediate Report in the above-entitled proceedings,finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom,as set forth in theIntermediate Report attached hereto.He also recommended that theobjections to conduct affecting results of election, filed by the Peti-tioner,be overruled.Thereafter,the Respondent,the General Coun-sel, and United Steelworkers of America,AFL-CIO,'each filed ex-ceptions to the Intermediate Report and supporting briefs,and theRespondent filed a brief in reply to that of the Union.1Hereinafterreferred to as the Union.136 NLRB No. 3. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record' inthese cases, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner with the following modifications.1.The General Counsel alleged that certain statements made by theRespondent's representatives during the course of otherwise uncoer-cive speeches violated Section 8(a) (1) of the Act and interfered withthe conduct of the election.The Trial Examiner rejected this conten-tion and recommended dismissal of this allegation of the complaint.However, we find merit in the General Counsel's exceptions to thesefindings and recommendations.As set forth in the Intermediate Report, the Respondent, throughoutthe period of the Union's organizational and preelection campaigns,conducted an active campaign of its own in which it took the positionthat its Kokomo plants should remain ununionized and urged theemployees to vote against union representation.4During the periodfrom January 31 to February 13, 1961, immediately after the signingof the stipulation for certification upon consent election and beforethe election itself,' the Respondent held 33 meetings 5 of groups of 35to 90 employees, each of which was addressed by either Fred C. Kroftor Glen H. Shelton, Respondent's works manager and assistant worksmanager, respectively.During the course of the prepared speechesat each meeting, the following statement was read :Customers are buying products on the basis of prices, delivery,and dependability.The facts are that in some cases we are thesole source of supply at present for some of our customers.Wehave been told that we would not continue to be the sole source of2 Contrary to the Respondent's contention,the Regional Director's report on objectionsto the election was properly included in the record.See Section 102.69(f) of the Board'sRules and Regulations,Series 8, as amended2 The General Counsel contends that the Trial Examiner improperly discredited Zirkle'stestimony with respect to an alleged incident on October 28, 1960. It Is the Board's estab-lished policy not to overrule a Trial Examiner's resolutions as to credibility unless theclear preponderance of all the relevant evidence convinces us that the resolutions wereincorrect.Such a conclusion is not warranted hereStandard Dry Wall Products, Inc.,91 NLRB 544, 545, enfd.188 F. 2d 362(C.A 3).' It is not alleged that either this campaign or the employee meetings at which thedisputed statements were made interfered with the election or violated Section 8(a) (1)of the Act.5 The cutoff date for objections to consent elections is the date of execution of agree-ment.Tennessee Packers, Inc,123 NLRB 1755.,6 These meetings were pursuantto theRespondent's practice of holding such meetingsat the beginning of each year to make a progress report and to answer questions ofemployees. HAYNES STELLITE CO., DIV. OF UNION CARBIDE CORP.97supply if we become unionized, due to the ever present possibilityof a work stoppage due to strikes or walkouts.The Trial Examiner found that in fact one customer, for whomthe Respondent was the sole source of supply of a particular type ofmetal, had told the Respondent's vice president that if the plants be-came unionized it (the customer) would have to look for an alternativesource of supply.However, the General Counsel contends, and weagree, that the above-quoted statements, although couched in the formof a prediction, contain a clear threat of loss of employment by theemployees if they selected the Union.The statements involved herein indicate that a loss of orders, andhence of jobs, would result merely by virtue of the employees' desig-nation of the Union, and were accompanied by constant references tothe probability of strikes if the Union won the election.Further, wefind, contrary to the Trial Examiner, that the Respondent materiallymisrepresented the facts when it stated that "some of [its] customers"would seek other sources of supply, whereas only one customer had soinformed the Respondent.' It is also highly significant that the Re-spondent failed to name the customers involved or supply any otherinformation.8 In addition, the statements were made by high-rankingsupervisors to all the employees in the plant during the course of astrenuous preelection antiunion campaign, so that their effect was feltthroughout the plant.Under these circumstances, we are convincedthat the Respondent was making its constant references to the with-drawal of orders for the purpose of implanting in the employees a fearthat a loss of jobs would inevitably follow a union victory.Accord-ingly, we find that these numerous statements were coercive 9 and thatthe Respondent thereby violated Section 8 (a) (1) of the Act.Wefurther find that they substantially interfered with the employees'freedom of choice.Hence, we shall set aside the election held onFebruary 17, 1961.107We disagree with the Trial Examiner that the discrepancy between the fact and themisrepresentation was "a mere matter of degree, not of substance."While the possibleloss of some orders from one customer might have slight impact on employees,the state-ment that a number of customers might cease doing business with the Respondent,even ifonly in part,certainly implies that there would be a far more substantial economic impactand a greater number of employees would be affected8 Cf.Super Sagless Spring Corporation,125 NLRB 1214,1226;Neco Electrical ProductsCorporation,124 NLRB 481, 487;The Zeller Corporation,115 NLRB 762.9Nebraska Bag Company,et at., d/b/a Nebraska Bag Processing Company,122 NLRB654;Aeronca Manufacturing Corporation,118 NLRB 461, 463-465;A. J. Showalter Com-pany,64 NLRB 573, 579. The Trial Examiner is in error in his view that the decision inNeco Electrical Products Corporation,supra,overruled theNebraska BagandAeroncadecisions.31The coercive effect of the implicit warning that the employees might lose their jobsif the Union were selected was not neutralized by the subsequent statement at each meet-ing that the employees had the right to join or not to join a union as they wished and theRespondent had not,in the past,taken any reprisal against any employee because of hisviews.Cf.A.J. Showalter Company,supra,579. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We find, in agreement with the Trial Examiner, that the Re-spondent, by the statements of Foremen Donson and Bentley to em-ployee Durham on February 20 and April 3, 1961, respectively, threat-ening him with loss of promotional opportunities and economic bene-fits because he supported the Union, interfered with, restrained, andcoerced Durham in the exercise of his rights guaranteed by Section 7of the Act and thereby violated Section 8 (a) (1) of the Act.3.The amended complaint alleged that coercive statements weremade by Respondent's agent, Art O. Simpson, "on or about Febru-ary 20, 1961," and counsel for the General Counsel stated during thehearing that it was contended that the incident occurred during theweek beginning February 20.The evidence reveals that Simpsonmade such statements to employee George Hayes but that the conver-sation took place early in March 1961.We cannot agree with the Trial Examiner that this variance betweenthe date as alleged and the date as established by the evidence is fatalto this portion of the amended complaint." The Respondent was ap-prised of the issue 12 and had full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence.Hayes ap-peared as a witness for the General Counsel and was available forcross-examination by the Respondent.However, the Respondentlimited its defense to the establishment of the date on which the state-ments were made. There is thus undenied testimony by Hayes 13 whichestablishes that in early March 1961, Simpson told Hayes that Hayeshad ruined his chance for promotion in the department because of hissympathies for the Union and that Simpson at that same time madeother similar statements.These statements are clearly coercive andconstitute interference with Hayes in the exercise of his right to joinor refrain from joining a labor organization.Accordingly we find,contrary to the Trial Examiner, that the Respondent has violatedSection 8(a) (1) of the Act by virtue of Simpson's conduct.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Haynes StelliteCompany, Division of Union Carbide Corporation, its officers, agents,successors, and assigns, shall :1.Cease and desist from :11Cf.AtlantaMetallic Casket Company,91 NLRB1225, 1230-1231.12 Prior to the hearingthe GeneralCounsel served upon the Respondent a notice ofintention to move to amend the complaint in this respect.13Hayes' testimony was not discreditedby the TrialExaminer. HAYNES STELLITE CO., DIV. OF UNION CARBIDE CORP.99(a)Threateningits employees withloss of jobs,promotional op-portunities,or other economic benefits if they join, remain members of,support, orassist UnitedSteelworkers of America,AFL-CIO, or anyother labor organization.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UnitedSteelworkers of America,AFL-CIO,or any other labor organization,to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purposes of collectivebargain-ing or other mutual aid or protection,or to refrain from any or allsuch activities.2.Take the following affirmative action which is necessary toeffectuate the policies of the Act :(a)Post at its plants in Kokomo, Indiana,copies of the noticeattached hereto marked "Appendix." 14 Copies of such notice, to befurnished by the Regional Director for the Twenty-fifth Region,shall, after being duly signed by an authorized representative of theRespondent,be posted immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered,defaced,or covered by any othermaterial.(b)Notify the Regional Director for the Twenty-fifth Region,in writing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held on February 17, 1961,in Case No. 25-RC-1966,be, and it hereby is, set aside,and that suchproceeding be, and it hereby is, remanded to the Regional Directorfor the Twenty-fifth Region for the purpose of conducting a new elec-tion at such time as the Regional Director determines that the effectsofRespondent'sunfair labor practices and interference with theelection have been remedied.MEMBER LEEDOMdissentinginpart :Contrary to my colleagues, I would find that Respondent's state-ment concerning possible loss of orders did not either violate the Actor interfere with the election.This statement was not made in the14 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."641795-63-vol 136-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontext of anycontemporaneousinterference with the employees'rights; it contained no threat that the employees would lose anythingby reason of any action which Respondent might take. It merelyinformed the employees of what others might do if the employeesselected the Union.The statement, thus,was no morethan the typeof prediction which the Board has held to be permissible under theAct.15Nor is the statementany lesspermissible because the Respond-ent failed to name thecustomersinvolved or supply any other infor-mation; or because the statement may have permittedan erroneousinference,16 orwas made by high-ranking supervisors to all employeesin the plant. In my opinion,any one ofthesefactors, orall of themtogether, cannot converta lawful expressionof facts, views, andopinion into an unlawful threat of reprisal.I would, therefore, find, in agreement with the Trial Examiner, thatthe statement here in issue did not violate the Act and that the electionshould not be set aside.Otherwise, I agree with my colleagues' dis-position of the issues in this case.'6 Super Sagless Spring Corporation,supra;Neco Electrical Products Corporation,supra,482;The Zeller Corporation,supraCompareNebraska BagProcessingCompany,supra,in which the statement was made in the context of other substantial interference,including a prior threat that the Respondent would change its method of operation ;A J. Showalter Company, supra,in which the statement was accompanied by a threatthat the Respondent would close its operation.CfAeronca Manufacturing Corporation,supra,in which I dissented.16 As a reading of the text of the statement will disclose,there is no basis for a con-clusion that Respondent indulged in the type of deliberate misrepresentation which theBoard has held warrants setting aside an election.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with loss of jobs, loss ofpromotional opportunities, or loss of other economic benefits ifthey join, remain members of, support, or assist United Steel-workers of America, AFL-CIO, or any other union.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form unions, to join or assist United Steel-workers of America, AFL-CIO, or any other union, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar- HAYNES STELLITE CO., DIV. OF UNION CARBIDE CORP.101gaining or other mutual aid or protection,or to refrain from anyand all such activities.HAYNES STELLITE COMPANY, DIVISIONOF UNION CARBIDE CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days from the datehereof,and must not be altered,defaced, or coveredby any othermaterial.Employees may communicatedirectly with the Board'sRegionalOffice(150WestMarket Street,Indianapolis,Indiana; TelephoneNumber,Melrose 2-1551)if theyhave any question concerning thisnotice or compliancewithits provisions.CONSOLIDATED INTERMEDIATE REPORTPursuant to a stipulation for certification upon consent election in Case No.25-RC-1966,an election by secret ballot was conducted on February 17, 1961, bythe Regional Director,'among the employees of Haynes Stellite Company,Divisionof Union Carbide Corporation,Kokomo,Indiana,herein called the Respondent, inthe stipulated unit.The tally of ballots showed that, of approximately 1,661 eligiblevoters, 1,092 had voted against,and 381 for,United Steelworkers of America,AFL-CIO,the Petitioner,herein called the Union,and that 49 ballots were chal-lenged.The challenged ballots were insufficient in number to affect the outcomeof the election.Thereafter the Union filed six specific objections to conduct affectingthe results of the election.On March 31, 1961,the Regional Director issued hisreport on objections to conduct affecting results of election,in which he recommendedthat objections Nos. I through V be overruled and that objection No. VI be sus-tained.Thereafter the Respondent filed exceptions to the Regional Director's report,and a brief in support thereof.Meanwhile, on February 24, 1961, the Union had filed charges against theRespondent in Case No.25-CA-1353.On April 28,1961, the General Counsel 2issued a complaint alleging that the Respondent had violated Section 8(a)(1) ofthe National Labor Relations Act, as amended(61 Stat.136), herein called theAct.The Respondent filed an answer denying the commission of any unfair laborpractices.On May 5, 1961,the Regional Director issued a supplemental report onobjections affecting results of election,recommending that Case No. 25-RC-1966be remanded to him so that it could be consolidated for hearing with Case No.25-CA-1353.No objections to the Regional Director's supplemental report havingbeen filed,the Board,on June 2, 1961, remanded Case No.25-RC-1966 to theRegional Director.Thereafter, on June 5, 1961,the Regional Director consolidatedCase No.25-RC-1966 with Case No.25-CA-'1353.3Pursuant to notice,a consolidated hearing was held before Sydney S. Asher, Jr.,the duly designated Trial Examiner,on June 13 and 14,1961,at Kokomo,Indiana.All parties were represented and participated fully in the hearing.At the close of1 The term "Regional Director,"as used herein, refers to the Director of the Twenty-fifth Region of the National Labor Relations Board.'The term "General Counsel,"as used herein, refers to the General Counsel of theNational Labor Relations Board and his representative at the bearing'Meanwhile,on May 15, 1961,the Respondent had filed a demand for bill of particularsin Case No.25-CA-1353.The General Counsel then filed a bill of particulars (in partialcompliance with the Respondent's demand)and an opposition to the remainder of theRespondent'sdemand.On May 19, 1961, Trial Examiner George L. Powell denied theRespondent's demand for bill of particulars,insofar as it had not already been compliedwith by the General Counsel. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheGeneral Counsel'scase,the Respondent moved to dismiss the complaint forlack of proof;ruling thereon was reserved.This motion is now disposed of inaccordancewiththe findings,conclusions,and recommendations contained herein.On July31, 1961,the General Counsel and the Respondentfiled briefs which havebeen duly considered.Uponthe entire record in these cases,4and from my observation of the witnesses,I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all material times has been,a New York corporation,with places of business at Kokomo,Indiana,5 where it is engaged in the manufactureand sale of nonferrous alloy products.During the 12 months prior to April 28,1961,the Respondent shipped from its Kokomo plants to destinations outside theState of Indiana products valued at over $50,000.The Respondent's answer admits,the Board has found,6 and it is now found, thatthe Respondent is, and at all material times has been, engaged in commerce withinthe meaning of the Act,and that it will effectuate the policies of the Act for theBoard to assert jurisdiction over its operations.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent's answer admits,and I find, that United Steelworkers of America,AFL-CIO,is,and at all material times had been,a labor organization within themeaning of the Act.III.THE SUBSTANTIVE ISSUESObjection No. VI,the only objection to conduct affecting the election of Febru-ary 17, 1961,litigated herein,alleges that the Respondent announced to its em-ployees that the Respondent had been advised by its customers that these customerswould go elsewhere and not deal with the Respondent if it became unionized.Paragraph numbered 5(a) of the complaint alleges that the Respondent threatenedits employees with loss of employment should the Kokomo plants be unionized.It is clear from the recordthatobjectionNo. VIand paragraph numbered 5(a)parallel one another,bothreferring to the identical alleged conduct.However, theremaining allegations of the complaint relate to matters not coveredby the objec-tions.In view of the absence of complete identity of the issues raised by the fore-going objections and the complaint, such issues will be separately considered.A. The objections to the election1.FactsSo far as the record shows, the Respondent'sKokomo plants have never beenorganized.The Union made previous attempts to organize the Respondent's em-ployees at Kokomo, without success?The Union'spresent campaign commencedin the spring of 1960.The Uniondistributed handbills and unionbuttons.Thecampaign culminated in the filing of the instant petition on January 10,8 the stipu-lation for certification upon consent election signed and approvedon January 25,and the election heldon February 17.Throughoutthis campaign the Respondenttookthe position that its Kokomo operations should remain nonunionized.Byletters to its employees and notices posted on bulletin boards,or put in pay enve-lopes, it urged them to vote against union representation.9The legalityof state-ments contained in these communications is not challenged here.4The transcript was corrected in certain respects on October 5, 1961.e The Respondent maintains two operations in Kokomo'One, located on Lindsey Street,is referred to in the record as the Lindsey Street plant or the main plantThe other,located on West Deffenbough Road, is referred to in the record as the wrought alloy plant.Both plants are involved herein.6Haynes Stellite Division,Union Carbide Corporation,Case No 25-RC-1815, Decisionand Order Issued June 30, 1960(not published in NLRB volumes).°See, for example,Haynes Stellite Division, Union Carbide Corporation,supra;CaseNo. 35-RC-1619;and Case No 13-RC-3451 (not published in NLRB volumes).8All dates hereafter refer to the year 1961,unless otherwise noted9 One such notice contained the following statement:9'you now have your Americanright to vote exactly as you please...you are perfectly free to vote as you see fit" HAYNES STELLITE CO., DIV. OF UNIONCARBIDE CORP.103At thistimeCaterpillar Tractor Company, herein called Caterpillar, was a sub-stantial customerof the Respondent.With regard to a particular type of metal,the Respondent was then Caterpillar's solesource of supply.During the organizingcampaign referred to above, but before preparation of the speeches described below,a representative of Caterpillar stated to C. G. Chisholm, the Respondent's vicepresident in charge of marketing, that if the Respondent's Kokomo plants becameunionized, Caterpillar would have to look elsewhere for other sources of supply.This fact became known to Fred C. Kroft, the Respondent's works manager, andGlen H. Shelton, the Respondent's assistantworks manager.'°Ithad been customary for the Respondent to hold meetings of its employeesshortly after the start of the year to make a progress report and to answer theirquestions.On December 6, 1960, the Respondent notified its employees that suchmeetings would be held "after the first of the year."This was followed by anotice inviting employees to submit, anonymously, written questions which theydesired to have answered at themeetings.Questions were submitted by employeesin response to this invitation.A prepared speech was then drafted, and a scheduleofmeetings set up so that every employee in both plants would have an op-portunity to attend.The meetings were held from January 31 to February 13 oncompany property during working time; attendance was optional.Kroft made 17of the speeches and Shelton 16.Each meeting lasted 3 to 4 hours, and the groupsaddressed rangedin sizefrom approximately 35 to about 90. The subjects coveredincluded the Respondent's sales record, changes in capital investments, objectives,policies,personnel matters, future prospects, etc.A generally optimistic economicpicture for 1961 was portrayed.The media used included graphs, charts, andslides.Opportunitywas givento ask questions from the floor.The portion of theprepared text herein issueread as follows:Several questionswere receivedconcerningthe Steelworkers' Union and theCompany. Let's consider these questions.1. Is it true that our customers that are unionized buy similar products else-wheresimple[sic] because we do not belong to a union?2.Comments are being made that Stellite doesn't get some business becausewe are not union. Is this true?*******In answer to the question concerning the sale of our products and the Union,the answeris no,we are not losing business because we do not have a union.Customers are buying products on the basis of prices, delivery, and depend-ability.The facts are that insomecases we are the sole source of supply atpresent for some of our customers.We have been told that we would notcontinueto bethe solesource of supply if we become unionized,due to the everpresent possibility of a work stoppage due to strikes or walkouts. [Emphasissupplied.]*******The National Labor Relations Board Act givesyouthe right as an Americancitizen tojoin a unionif you wish.The Act also gives you the right, as anAmerican citizen, not to join if you don't wish to.There has never been anyreprisal, coercision [sic], or intimidation by your Company against any em-ployee because of his views.Richard E. Durham, an employee and a witness for the General Counsel, testifiedthatin a meetingheld at the wrought alloy plant, beginning about 3 p.m. on Janu-ary 31, Shelton stated that one of the Respondent's customers had informed it thatif the Respondent became unionized the customer would have to look for anadditional source of supply of a certain metal, because the customer could not takethe chance of a strike at the Respondent's plant.On cross-examination Durham wasread the text quoted above and admitted that, although he could not recall Shelton'sexact words, it was "something similar to that."Employee Rexford L. Ballard, a witness for the General Counsel, testified that heattendedameetingin the wrought alloy plant which began about 11 p in on10Neither Chisholm nor Caterpillar's representative testifiedThe finding of fact re-garding this statement by Caterpillar's representative is based upon the undenied andcredited testimony of Kroft and Shelton (neither of whom was present when the statementwas made) with respect to what Chisholm told them concerning itThe General Counsel'sbrief properly refers to this as "hearsay."But as this testimony was received withoutobjection, it must "be considered and given its natural probative effect"Diaz v US,223 U.S 442, 450. See also Wigmore, Code of Evidence (3d Ed 1942) 25 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 1.He further testified that Shelton stated that a few of the Respondent'scustomers "were a little worried about ... where their sources of supply wouldcome from if we became unionized because they couldn'tafford to take the chanceof work stoppages."Employee Ralph E. Prifogle, a witness for the General Counsel, testified that heattended a meeting held in the main plant,beginning at 3 p.m. on February 1. Hefurther testified that Shelton stated that the Respondent has been informed by oneof its customers, for whom it was the only source of supply, that if the Respondentbecame organized the customer would have to look for another company to pur-chase from to insure a firm delivery date, and that the Respondent might lose onecustomer if organized.Shelton testified that,at all 16 meetings which he addressed,he read the quotedportion of the prepared speech word for word,because management felt the sub-jectwas "vitally important to all employees,and to make certain that the sametext given to each and every employee."His testimony in this respect was reason-able and convincing, and is credited."Employee William Tanner, a witness for the General Counsel, testified that heattended a meeting in the main plant which began between 3 and 4 p in. on Janu-ary 31.He further testified that Kroft stated that a certain customer had informedthe Respondent that the customer would have to look elsewhere for its productsbecause they could not depend on firm delivery dates in the event of a strike or slow-down at the Respondent's plant.Four employees called as witnesses for the General Counsel described a meetingheld in the main plant, which began about 8 a.m. on a date between January 31and February 13, and was addressed by Kroft.Robert Atkinson testified that anemployee who worked in the yard asked from the floor if the Respondent wouldlose any customers if the employees went into the Union, and that Kroft repliedthat the Respondent probably would lose a "couple" of customers if that happened.He further testified that Kroft did not otherwise mention the Union, except to saythat there had never been a union in the plant.Homer 0. Clark testified that Kroftsaid nothing about customers, but did say that if the Union "got into" the Respond-ent's plants, there would be no business because the employees "would be out onstrike half the time and couldn't get the work out."Clark further testified that anemployee from the yard asked Kroft a question from the floor.Glen M. Dukestestified that Kroft stated that the Respondent "might lose one customer if theUnion got in because we might not get the goods out on time." Herman 0. Besstestified that somebody asked Kroft if there would be more orders if the Respond-ent had a union and that Kroft responded no, there would not, adding that therewere customers "who would quit using [the Respondent's] products if they had[a union] in there,"or words "similar to that "Kroft testified that, at all 17 meetings which he addressed, he read the quotedportion of the prepared text word for word, and added nothing, because "we felt thatthis particular part was most important, and because we wanted to give it exactly thesame " He denied that, at any meeting he addressed, any employee had raised anyquestion from the floor regarding this portion of the speech.Kroft's denial in thisrespect was in effect corroborated by the testimony of John Morris, industrial rela-tions representative for the Respondent, who was present at the meeting attendedby Atkinson, Clark, Dukes, and Bess.Kroft impressed me as a sincere and forth-right witness, and I credit his testimony, as partially corroborated by that ofMorris.12All witnesses for both sides agreed, and I find that at no meeting was the nameof the customer in question given or asked for, nor did the speaker comment aboutor refer to the possibility of any loss of employment.word, but I did not depart from its meaning in any respect" I note, however, that thisreferred to the entire speech, not lust the portion pertaining to the UnionI do not consider that the testimony of the General Counsel's witnesses conflicts withthat of Shelton, except Prifogle's testimony that Shelton said the Respondent mightLoseone customer if organizedI am convinced that Prifogle In this respect, was reciting hispersonal reaction or interpretation rather than the words actually used by Shelton12Even If Kroft had stated, in answer to a onestion from the floor, that the Respondentprobably would lose a few customers if the Union came in, as testified by Atkinson, Dukes,and Bess,such a statement might well have beenIn additionto the prepared text on thissubject HAYNES STELLITE CO., DIV. OF UNION CARBIDE CORP.1052.ConclusionsThe GeneralCounsel maintains that the issue in connectionwiththe Respondent'sremarks is whether it was actually making a prediction(that customers would with-draw patronage)or using language couched in the form of a prediction to concealcoercion.He argues that the Respondent's coercive purpose is shown by "thefalsification of the number of accounts involved," and further by the Respondent'sfailure to reveal to its employees the identity of the customer involved so that they"could make their own evaluation of the customer's statement,"thus forcing themto accept the Respondent's statement "at face value."Let us turn first to the question of the truth of the Respondent's statements.TheGeneral Counsel contends that the quoted statement in the text was "false"becauseit "clearly connotes more than a single customer was involved."It is true that suchan interpretation of the remarks is not unreasonable.However, whether one ormore than one customer was involved is a mere matter of degree,not a difference insubstance.13In either event, the amount of available work would be reduced.Moreover, the remarks were susceptible of an interpretation contrary to that con-tended for by the General Counsel-namely, that the possibility of loss of orderswas limited to a single customer.Indeed,the General Counsel'switnesses Durham,Prifogle, Tanner, and Dukes so understood them.While the Respondent's messagewas phrased in such a way that it might possibly have amounted to some slight"puffing," I find that it was neither deliberately false nor materially misleading.Onthe contrary, I conclude that it substantially correctly and accurately reported tothe employees the gist of what Caterpillar's representative had, in fact, told Chisholm.We come then to the General Counsel's argument that, by failing to reveal tothe employees the name of the customer involved, the Respondent compelled itsemployees to accept its story at face value and prevented them from making theirown independent evaluation(presumably on such matters as the importance of thecustomer's purchases in relation to the entiresalespicture, and the propensity ofthe customer for making idle threats, or lack thereof).To support his position inthis regard, the General Counsel cited theAeroncaandNebraska Bagcases.14InAeronca,a representation case, the Employer's business consisted primarily ofmanufacturing parts for Boeing Aircraft Company.During the preelection period,representatives of the Employer repeatedly stated to employees that a union victorywould result in Boeing and other customers withdrawing orders, which would causea loss of production and jobs.The Board majority noted thatthe Employer at no time informed its employees of any statements or com-munications from Boeing or other customers on which its warnings of with-drawal of orders were based, so that, as far as the employees were concerned,the references to the loss of jobs following a Petitioner victory emanated fromthe Employer . . . which the employees had to accept at face value.15The Board majority therefore found that the statements contained threats to theemployees and were coercive; the election was accordingly set aside. InNebraskaBag,a combined complaint and representation case, the Board found that the Re-spondent violated Section 8(a)(1) of the Act in numerous respects and set the elec-tion aside.Among the conduct relied upon was the statement of a supervisor toemployees that if the union came in the employers would"go wholesale"and losethe business of a large customer, and the statement of a company official to anemployee that a representative of an important customer was in the plant and theemployers would probably lose its contract if the union won the election. It shouldbe noted that the Trial Examiner therein referred to "a planned and deliberatecourse of action by employers to discourage" employees from supporting the union,16and that the Board found that the respondent had discharged five employees forunion activity.The RespondentcitesNeco Electric Products Corporation,124 NLRB 481, acomplaint case.There a supervisor, in response to a question by an employee18Compare the General Counsel's statement in his brief that "whether the remarks weredirected to customers withdrawing their business altogether and seeking a second sourceof supply . .amounts to little more than a matter of degree In either event the amountof available work would be reduced "14Aeronca Manufacturing Corporation,118 NLRB 461, andNebraska Bag ProcessingCompany,122 NLRB 654, petition for enforcement withdrawn 268 F 2d 214 (CA 8).15Aeronca Manufacturing Company, supra,464toNebraska Bag Company, supra,672. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring an election campaign, stated that the respondent might lose two of its biggestcustomers (which he named) if the union came in, that these two customers wouldnot do business with a union company for fear of a shortage of products due to astrike,and that if the respondent lost these two big orders there might possiblybe a cutback in operations to 3 or 4 days a week. This took place in the context ofother conduct by the respondent violative of Section 8(a) (1) of the Act.The TrialExaminer found the supervisor's statement described above coercive.The Boardreversed him on this point, saying:We find that these statements are no more than predictions of possible futureactions of third parties, should the Union win the election.As the statementscontained no threats that the Respondent would take any steps to induce thehappening of the future events, we find that they were privileged under Section8(c) of the Act and therefore do not constitute violations of Section 8(a)(1).17Neither the Trial Examiner nor the Board mentioned theAeroncaorNebraska Bagcases.As I readNeco,the Board's underlying rationale there seems to conflict withthat of the Board majority inAeroncaand that of the Board inNebraska Bag.Inmy opinionNeco,the more recent case, therefore overruled the principle enunciatedinAeroncaandNebraska Bag sub stlentio.Accordingly, I deem myself bound byNecoand find that the quoted part of the speeches of Shelton and Kroft to the as-sembled employees was merely a prediction of possible future actions by third partiesshould the Union win the election.As they contained no threat that the Respondentwould take any steps to induce the happening of these predicted future events, Iconsider them asfalling within the protection of Section 8(c) of the Act. It followsand I find, that the objections lack merit, and that the General Counsel has failedto prove the allegations of paragraph numbered 5(a) of the complaint.Itmay be, however, that I am mistaken in my view thatNecooverruledAeroncaandNebraska Bag.Itmay be that all three cases are still good law and can bereconciled.If this be so, then it is highly significant that in none of the three doesitappear that the employer referred to or disclosed any communication he hadreceived from customers.Moreover, inAeroncaandNecothere was mention ofthe possibility of the curtailment of employment.Here, on the contrary, the Re-spondent truthfully advised the employees of the receipt of a communication fromthe customer, and made no prediction that loss of work might result.Here, also,the statement about customers was made in the very same speech which containeda virtual assurance that no employee would be discriminated against because of hisprounion sympathies. In view of these differences, it seems to me that the instantcase is a stronger case for dismissal than any of the three cited cases.Accordingly,even ifNecodid not overruleAeroncaandNebraska Bag,Iwould neverthelessfind the statements herein not coercive, and the objection based thereon groundless.18B. The unfair labor practices1.The Zirkle incidentParagraph numbered 5(b) of the complaint, as amended at the hearing, allegesthat in October 1960 the Respondent, through its agents L. E. Denny and A. G.Schwenger, promised an employee promotions and economic benefits if he refrainedfrom membership in or support of the Union, and threatened loss of promotionalopportunities and economic benefits if he became or remained a union member orassisted the Union.The answer admits that Denny and Schwenger were supervisorsof the Respondent at all material times, but denies that they engaged in the conductalleged.The General Counsel does not contend that any employee was denied anypromotion to any job he otherwise would have merited, because of his union activities.Donald L. Zirkle, an employee of the Respondent, had long been an active adherentand proponent of the Union, and this was known to the Respondent.In October 1960 there was a temporary vacancy in the annealing department atthe wrought alloy plant for group leader, a supervisory job outside the appropriateunit.Employee George Hayes was chosen to fill this temporary vacancy. Zirkle,who worked in that department at the time, felt he had been unjustly passed over,17NecoElectrical Products Corporation, supra18 CompareThe Zeller Corporation,115 NLRB 762, 766-767See alsoKen-Lee, Inc,Case No 10-RC-4578, Supplemental Decision and Order Directing Hearing, Issued Janu-ary 6, 1961 (not published in NLRB volumes). HAYNES STELLITE CO., DIV. OF UNION CARBIDE CORP.107and decided to apply for transfer out of the department. Between 8 and 10 a.m., onOctober 28, 1960, he went to the office of A. G. Schwenger, the Respondent's indus-trial relations representative in the wrought alloy plant.Zirkle told Schwengerhe felt he had no chance for promotion in the annealing department and wanted totransfer to a different department.He related to Schwenger some experiences hehad had the previous year.19At Schwenger's suggestion, Zirkle then filed a formaltransfer request.Schwenger also suggested that Zirkle talk to Lewis E. Denny, theRespondent's manager of industrial relations, and Schwenger's immediate superior.Accordingly, that afternoon Zirkle, Denny, and Schwenger met in Schwenger'soffice.There is a conflict as to what occurred at this meeting.Zirkle testified that he stated that he had been "by-passed" for the temporarygroup leader's job and wanted to transfer out of the annealing department;he againexplained what had happened the previous year. Zirkle further testified that, duringthe conversation, Schwenger said that if Zirkle could prove to them that he did notneed the Union, he "would more than likely be reconsidered . . . for the promotionto group leader."On cross-examination he testified that neither Denny nor Schwen-ger made any threats or promises to him.Denny testified that Zirkle said that somebody else had been appointed temporarygroup leader in the annealing department,and that he would have liked to have hadan opportunity to prove himself on that job.He discussed what had occurred to himin 1959.Denny replied that among the various factors considered in making sucha promotion was the candidate's "ability to interpret company policy and trans-mit it to the employees." Zirkle responded that there was nothing wrong with theRespondent's policies but he felt that the employees neededa unionto representthem.The conversation then turned to Zirkle's employment record before he cameto work for the Respondent. Denny denied that either he or Schwenger stated that ifZirkle demonstrated that he did not need a union he would get a chance at a groupleader's job.Denny further testified that neither he nor Schwenger responded toZirkle's statement that he thought the Respondent's plants should be organized, andthat he (Denny) was "being consciously careful not to make any false steps aboutunions" in this conference because he knew of Zirkle's active interest in the Union.Finally Denny testified that,in the normal course of events,a transfer from onedepartment to another does not require his approval. Schwenger's testimony regardingthis incident substantially corroborated that of Denny.Schwenger further testifiedthat promotions to group leader are passed upon by the foremen,general foremen,and either the assistant superintendent or the superintendent,but not by anyone inindustrial relations.In determining what actually occurred at the afternoon meeting of October 28,1960, attended by Zirkle, Denny, and Schwenger, it is possible that Zirkle's testi-mony was colored,consciously or unconsciously,by chagrin and disappointmentarising from his apparent conviction that he had been shabbily treated by the Re-spondent because of his prounion sympathies?° Be that as it may, from my obser-vation of the witnesses'demeanor while testifying,I credit the version of Dennyand Schwenger as more accurate than that of ZirkleAccordingly I find thatneither Denny nor Schwenger made the statement attributed to Schwenger by Zirkle.It follows, and I find, that the General Counsel has failed to establish by a fairpreponderance of the evidence the allegations of paragraph numbered 5(b) ofthe complaint.19Merely as background, and not as proof of unfair labor practices, the General Counselelicited from Zirkle the followingundeniedtestimony regarding events which occurredmore than 6 months before the service of the instant charge* In 1959, Zirkle had beenpassed over for a temporary opening in the group leader's job in the annealing departmentHe conferred with Foster S Bentley, superintendent of the rolling department, and askedwhy he had not been selectedBentley replied that Zirkle was disloyalWhen Zirkleasked: "Do you mean union activities"", Bentley answered. "Yes" Zirkle then went toCharlesHollingsworth, then industrial relations representative at the wrought alloyplant, who also stated that the Respondent could not consider Zirkle for a group leader'sjob because of his interest in the UnionNext Zirkle conferred with Ed Nicklaus, super-intendent of the wrought alloy plantNicklaus "backed up" the statements of Bentleyand HollingsworthFinally, Zirkle met with Nicklaus, Bentley, and his own foremanIn this meeting Zirkle was again told that he had not been "considered for a groupleader's job because of the disloyal charges they had" against himThereafter Zirkle wentto the Board's Regional Office but never filed any unfair labor practice charges againstthe Respondent20Whether the discrimination he believed had been practiced against him was real orfancied is not herein issue. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.TheHayes incidentParagraph numbered 5(c) of the complaint, added at the hearing, in part allegesthat during the week of February 20 the Respondent, through its agent,Art O. Simp-son, threatened employees with loss of promotional opportunities and economicbenefits if they became or remained union members or assisted the Union. Inresponse to the Respondent's demand for more specificity the General Counsel statedorally on the record that this alleged conduct occurred about 10 a.m., during theweek beginning February 20.The Respondent orally admitted on the record thatSimpson,foreman in its annealing department,was a supervisor and its agent, butdenied the commission of the unfair labor practices alleged.George Hayes, an employee in the annealing department,had in October 1960temporarily replaced the group leader,as related above.Prior to the election ofFebruary 17 he openly wore a union button on three occasions.As part of the General Counsel'scase-in-chief,Hayes testified that Simpsonapproached him at work at approximately 10 a.m. during the week of February 20,and said: "George,you kind of ruined your chances of being promoted in thisdepartment 2i.because of your sympathies for the Union," and that whenHayes pointed out: "Well,Art, you don'tknow how I voted,"Simpson replied that"they" felt that Hayes was prounion.Hayes further testified that Simpson,in thisconversation,"indicated that if I would show more loyalty to the Company withina period of I to 2 years, I would once again be considered for any future pro-motions that might be available."By way of defense,the Respondent introduced astipulation that the Respondent's official records "show that in this period the lastday Hayes worked was February 16 and the date of his return to work wasMarch 1st."On rebuttal,the General Counsel recalled Hayes to the stand.He thentestified that he had been ill between February 16 and March 1, and that the con-versation he had related on the General Counsel's case-in-chief occurred within 30days after February 17.The Respondent does not contend,nor do I believe,that Hayes intentionally gavefalse testimony during his first appearance on the witness standHis mistake indates may well have been innocent.But the fact remains that the Respondent provedconclusively that the conversation he described could not have occurred during theweek specified in the amended complaint,as orally enlarged and explained by theGeneral Counsel at the beginning of the hearing.If,asHayes later testified onrebuttal and as the General Counsel maintains,the conversation took place someweeks thereafter,theRespondent was not obliged to meet this new evidence byproducing Simpson,for the incident would then fall outside the period set forthin the amended complaint,and the General Counsel made no effort to amend itfurther.In this posture of the case, I conclude that the General Counsel has failedto prove by a fair preponderance of the evidence that portion of paragraph numbered5(c) of the amended complaint which refers to Simpson.3.TheDurham incidentsThe remainderof paragraphnumbered5(c) of the amended complaint allegesthat theRespondent"threatened employees with loss of promotional opportunitiesand economic benefits ifthey becameor remained union members"or assisted theUnion.Thiswas alleged to have occurred through its agent,Tom H. Donson,during the weekof February20, and through its agent,FosterS.Bentley, duringthe week of April 3. The Respondent orally admittedon the record that Donson,foreman of its forge shop department,and Bentley, general foreman of its forge,hot rolling, cold rolling,and annealing departments,were its agents and supervisors,but denied the alleged conduct.EmployeeRichard E.Durham,a manipulator operator in the forging department,participatedin the Union's campaign and openly wore a union button.He actedas anobserver for the Unionat the electionof February 17, andfor this reason hadbeen absent fromwork on Thursday, February16, and Friday,February 17.Hehad been requested to come in to work on Saturday,February 18, buthad not doneso because he was sick.He neglected to call in to the plant to report his illness.When Durhamreportedfor work at3 p.m. the followingMonday, February 20,he was summoned to Donson's office where he conferredwithDonson in the presenceof two forgers,Kieth Martinand MilfordGroce.22Donson first stated that he was21The only job higher in classification than Hayes'was group leaderszThe Respondent conceded at the hearing that,in February,Martin and Groce weresupervisorsMartin leftbefore the end of the conference HAYNES STELLITE CO., DIV. OF UNIONCARBIDECORP.109sorry, but that he would have to "write Durham up." 23Durham replied that heexpected to receive some disciplinary action for his failure to call in on Saturday.Donson then said that he was surprised that Durham had taken off Thursday andFriday, and that he had not realized that Durham felt so strongly toward the Unionthat he "would lose work over it."He asked what Durham thought he gained bythe Union and if he had not been treated fairly in the forging department?Durhamreplied that he had been treated fairly in that department, but there were some otherdepartments of the Respondent he would not care to be in.Donson asked why theemployees in the forging department felt so strongly toward the Union, remarkingthat it would help him if he could "straighten out the men" because it "reflected" onhim.Donson further stated that Durham was not too far from a higher-rated job,and that if one became available, Durham probably would not be considered for itbecause of his strong prounion sympathies.On April 3, shortly after 3 p.m., Durham and Groce went to Donson's office todiscuss the rotation of men on a certain operation.Donson and Bentley were there.After settling the problem under discussion, Groce remarked that he could notunderstand Durham's attitude, and that Durham "wasn't too far down the line froma press operator job."Bentley then stated, "That depends on how you look at it"and that with Durham's attitude toward management he "wouldn't be available forthe job."When Durham asked what he meant, Bentley explained that the Respond-ent was considering placing the press operator's job in the group leader category, andif that occurred, Durham "wouldn't be eligible for the job since [he] was favorableof the Union." In response to further inquiry by Durham, Bentley inquired- "Sup-pose that [you] had a business of [your] own, would [you] hire someone who wasagainst the way the company manages their personnel?"When Durham answered:"Well, no," Bentley stated: "That should answer your question." 24From the foregoing, it is concluded that on February 20 the Respondent, throughits agent, Donson, made it clear to Durham that the Respondent would not considerhim for promotion to a higher-rated nonsupervisory job because he favored the Unionso strongly.Again on April 3-some weeks later-the Respondent, this time throughits agent, Bentley, advised Durham that he was not deemed "eligible" for press opera-tor (then a rank-and-file job) for the same reason. It is clear, and I find, that boththese statements threatened Durham with loss of promotional opportunities andeconomic benefits because he had supported the Union, as alleged in paragraph num-bered 5(c) of the amended complaint.These threats therefore constituted interfer-ence with, restraint, and coercion of Durham in his exercise of protected concertedactivities, in violation of Section 8(a)(1) of the Act.25IV.THE REMEDYIt has been found that the Respondent threatened Durham with loss of promotionalopportunities and economic benefits if he became or remained a union member orassisted the Union.The Respondent, pointing to the size of its employee comple-ment,26 contends in its brief that this constitutes "at most an extremely isolatedinstance insufficient to support an unfair labor practice charge." I cannot agree.There were two separate illegal threats made to Durham, several weeks apart,Moreover, the persons who made the threats were no more minor supervisors, butthe foreman of an entire department and his superior, the general foreman of severaldepartments. I therefore conclude that the matter is serious enough to warrant theissuanceof a remedial order, although in my opinion the order should be narrowin scope.27Upon the, basis of the foregoing findings of fact, and upon the entire record in thesecases,I make the following:23There is no contention herein that this reprimand was discriminatory24The findings of fact regarding the Durham Incidents of February 20 and April 3 arebased uponthe undented and credited testimony of DurhamDonson, Bentley, 'Martin,and Groce did not testify, and the Respondent offered no explanation for not calling anyof them as witnesses25The charges herein were filed February 24, prior to the incident of April 3 relatedabove.But the fact that the incident took place after the filing of the charges does notprevent the basing of afinding ofviolation thereonN L R.B v Font Milling Company,360 US 301.28 The tally of ballots shows approximately 1,661 eligible voters.The Boardfound onJune 30, 1960: "The Wrought Alloy Plant has approximately435 employees and the MainPlant has approximately 1250 employees"-a total ofabout 1,685SeeHaynes StellateDivision,Union Carbide Corporation,Case No. 25-RC-1815,supra.27Neco Electrical Products Corporation,supra,482-483. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.HaynesStelliteCompany,Divisionof Union CarbideCorporation, is, and atallmaterial times had been,an employer within the meaning of Section2(2) of theAct.2.United Steelworkers of America, AFL-CIO,is,and at all material times hasbeen,a labor organization within the meaning of Section2(5) of the Act.3.By threatening its employee,Richard E.Durham,with lossof promotionalopportunities and economic benefits because he engaged in protected concertedactivities,therebyinterferingwith,restraining,and coercing him in the exercise ofrightsprotectedby Section 7 of the Act,the Respondent has engaged in and isengaging in unfairlaborpractices within the meaning of Section 8(a) ,(1) ofthe Act.4.The above-,described unfairlaborpractices tend to leadto labordisputes bur-deningand obstructingcommerceand thefree flow of commerce, and constituteunfairlaborpractices affecting commerce within the meaning of Section2(6) and (7)of the Act.5.The General Counselhas failed to sustain the allegations of paragraphs num-bered 5(a) and 5(b) of the complaint, and that portion of paragraphnumbered5(c) ofthe complaintwhichrefers toArt O. Simpson.6.The recordherein does not establishthattheRespondentinterferedwiththe freedom of choiceof its employees in the election ofFebruary,17, 1961.[Recommendations omitted from publication.]United Plant Guard Workers of AmericaandHouston ArmoredCar Company,Inc.CaseNo. 23-CC--82.March 5, 1962DECISION AND ORDEROn June 29, 1961, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications noted below.'The Trial Examiner found that the' picketing engaged in by thestriking employees of the Houston Armored Car Company violatedSection 8 (b) (4) (i) and (ii) (B) of the Act.He also found that thehandbilling engaged in by Respondent was violative of Section1The Respondent'srequest for oral argument is denied,as the record,including theexceptions and brief,adequately present the issues and the positions of the parties.136 NLRB No. 9.